IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-51060
                           Summary Calendar



KEITH JUDD,

                                            Plaintiff-Appellant,

versus

THE UNIVERSITY OF NEW MEXICO; ET AL.,

                                            Defendants,

THE UNIVERSITY OF NEW MEXICO;
ALBUQUERQUE POLICE DEPARTMENT,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-96-CV-122
                       - - - - - - - - - -

                             May 13, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Keith Judd appeals the district court’s judgment denying his

postjudgment motion to unseal records and imposing sanctions for

filing frivolous pleadings.    Judd’s brief addresses neither of

these matters.    Pro se litigants must comply with the

requirements of Fed. R. App. P. 28 that the appellant’s argument

contain the reasons he deserves the requested relief with

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-51060
                                 -2-

citation to authorities and parts of the record on which the

appellant relies.    Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.

1995).    As Judd’s brief does not satisfy the briefing

requirements under Fed. R. App. P. 28 and fails to identify any

district court error, it is frivolous and is DISMISSED.    See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R.

42.2.

     We previously cautioned Judd that any additional frivolous

appeals would invite the imposition of sanctions.    See Judd v.

University of New Mexico, No. 97-50242 (5th Cir. Dec. 9, 1997)

(unpublished).    This court may impose sanctions on a litigant sua

sponte.    See Coghlan v. Starkey, 852 F.2d 806, 808 (5th Cir.

1988).    Accordingly, IT IS ORDERED that Judd is sanctioned $105,

thus doubling his cost of bringing this appeal.    IT IS ALSO

ORDERED that Judd remit payment to the Clerk of this Court.      The

Clerk of this Court and the clerks of all federal district courts

within this Circuit are directed to refuse to file any pro se

civil complaint or appeal by Judd unless Judd submits proof of

satisfaction of this sanction.

     All outstanding motions filed by either Judd or the

appellees are DENIED.

     APPEAL DISMISSED; MOTIONS DENIED; SANCTION IMPOSED.